               Case 18-19441-EPK         Doc 630    Filed 03/05/19    Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                Case No. 18-19441-EPK

      Debtor.                                       Chapter 11
_____________________________/

     DEBTOR’S MOTION TO STRIKE KK-PB’S OBJECTION TO PRIVATE SALE

         160 Royal Palm, LLC (the “Debtor”), by and through its undersigned counsel, hereby

requests that the Court strike the Objection to Private Sale of Real Property to LR U.S. Holdings,

LLC Free and Clear of Liens, Claims and Encumbrances [ECF No. 629] (the “Objection”) filed

by KK-PB Financial, LLC (“KK-PB”). In support, the Debtor states as follows:

                                          Pertinent Facts

         1.    The Debtor is a Florida limited liability company that filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code on August 2, 2018 (the “Petition Date”).

Pursuant to §§ 1107 and 1108 of the Code, the Debtor is a debtor in possession and possesses all

of the powers, functions and duties of a trustee.

         2.    The Debtor’s principal asset is a partially completed hotel-condominium project

known as the Palm House Hotel (the “Hotel” or "Property"), which is located at 160 Royal Palm

Way, Palm Beach, FL 33480.

         3.    On February 26, 2019, the Court entered its Order Estimating the Claim of KK-

PB Financial, LLC and Denying Ability to Credit Bid [ECF No. 603] (the “Estimation Order”)

wherein the Court determined that “KK-PB has neither a lien nor an allowed claim . . . .”

Estimation Order, Page 14.

         4.    After a hearing on February 28, 2019, the Court, on March 1, 2019, entered its




{2234/000/00425148}
               Case 18-19441-EPK        Doc 630     Filed 03/05/19     Page 2 of 4



Order: (I) Granting Expedited Motion Seeking Approval of Procedures for Amended Sale

Process and (II) Scheduling Final Hearing to Consider Approval of Sale of Assets Free and

Clear of Liens, Claims and Encumbrances [ECF No. 619] (the “Sale Procedure Order”), wherein

the Court, among other things, scheduled a March 8, 2019 hearing to consider the free-and-clear

sale (the “Sale”) of the Property during which the Court will “consider all timely and properly-

filed objections, under 11 U.S.C. § 363, to the sale of the [Property] [.]” Sale Procedure Order,

¶8.

                        KK-PB Has No Standing to Object to the Sale

       5.      “Standing in bankruptcy cases is narrower than Article III standing. To have

standing to object to a bankruptcy court's order, a person must have a pecuniary interest in the

outcome of the bankruptcy proceedings.” In re Adams, 424 B.R. 424, 435 (Bankr. N.D. Ill. 2010)

(internal citations and quotation marks omitted).

       6.      Because the Court has determined that it has neither a lien nor a claim, KK-PB

has no pecuniary interest in the outcome of the Sale, and therefore, KK-PB has no standing to

object to the Sale.

       7.      Accordingly, the Court should strike the Objection based on KK-PB’s lack of

standing.

              KK-PB’s Objection Is Not a Proper Objection Under Section 363

       8.      KK-PB raises three grounds in its Objection: (a) vague substantive and procedural

defectiveness; (b) an objection to the Debtor’s request that, as part of the Sale, KK-PB shall have

no lien or claim as to the Sale proceeds; and (c) an assertion that the Sale proposes a settlement

with the Town of Palm Beach and Town of Palm Beach Code Enforcement Board outside the

boundaries of a chapter 11 plan or Rule 9019 settlement.




                                                                              {2234/000/00425148}2
               Case 18-19441-EPK           Doc 630      Filed 03/05/19      Page 3 of 4



        9.      KK-PB completely fails to point out how each of these grounds renders the Sale

objectionable under Section 363, and therefore, none of the three bases raised by KK-PB in the

Objection is a proper objection under 11 U.S.C. § 363.1

        10.     Accordingly, the Court should strike the Objection based on KK-PB’s failure to

assert a proper objection under 11 U.S.C. § 363.

        WHEREFORE, the Debtor respectfully requests that the Court enter an order striking

the Objection [ECF No. 629].



                                    [signature on following page]




1
  Substantively, each of these grounds fails. First, KK-PB fails to explain why the Sale is either
procedurally or substantively defective. Second, KK-PB has no lien or claim, and therefore, is not
entitled to a lien on the Sale proceeds under 11 U.S.C. § 363(f). Third, the Debtor’s settlements with the
Town of Palm Beach and the Town of Palm Beach Code Enforcement Board have been the subject of
proper motions and orders under Federal Rule of Bankruptcy Procedure 9019. ECF Nos. 97, 112, 204,
536, and 543.


                                                                                    {2234/000/00425148}3
              Case 18-19441-EPK         Doc 630      Filed 03/05/19    Page 4 of 4



                              ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

March 5, 2019, via CM/ECF to all parties registered to receive such notice via electronic filing.



                                            Respectfully Submitted,
                                            SHRAIBERG, LANDAU, & PAGE, P.A.
                                            Attorneys for the Debtor
                                            2385 NW Executive Center Drive, #300
                                            Boca Raton, Florida 33431
                                            Telephone: 561-443-0800
                                            Facsimile: 561-998-0047
                                            Email: ependergraft@slp.law

                                            By: /s/ Eric Pendergraft
                                                     Eric Pendergraft
                                                     Fla. Bar No. 91927




                                                                              {2234/000/00425148}4
